                 8:18-cv-00593-RGK-PRSE Doc # 1 Filed: 12/26/18 Page 1 of 5 - Page ID # 1

Pro Se I (Rev. 12/16) Complaint for a Civil Case


                                                                                                                                       U       fJLEO
                                        UNITED STATES DISTRICT COURT                                                                 DIS°fR l~ITS 1HIC,T COURT
                                                                                                                                                  OF NEBi? ASK ,-i
                                                                          for the
                                                                                                                                     2018DEC 26 AM 8: 46
                                                                       District of Nebraska

                                                                            Division
                                                                                                                                0~ ICE        or· · -      L:


                                                                            )       Case    o.    8_j_~g       ['"""----'-       q
                                                                                                                                 -'---"'3"---------
                                                                                                                      V --"""'----
                                                                                                                           5
                                                                                                   (to be fille d in by the Clerk 's Office)
                                                                            )
                      Ryan Elliot Fehderau                                  )
                                              ------
                               Plaintiff(s)                                 )
(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,            )       Jury Trial: (check one)       0       Yes          ~ No
please write "see attached" in the space and attach an additional           )
page with the fu ll list of names.)                                         )
                                  -v-                                       )
                                                                            )
                                                                            )
                                                                            )
                                                                            )
                   Goodwill Industries, Inc.                                )
       ---
                              Defendant(s)                                  )
(Write the full name of each defendant who is being sued. If the            )
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                Name                                    Ryan Elliot Fehderau
                                 Street Address                         16415 Saratoga Street
                                 City and County                        Omaha Douglas - - -
                                 State and Zip Code                     Nebraska 68116-3222
                                                                       ----
                                 Telephone Number                       402-709-2046
                                 E-mai I Address                        rfehderau~ gmai I.com


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual , a government agency, an organization, or a corporation . For an individual defendant,
                      include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                                      Page l of 5
                 8:18-cv-00593-RGK-PRSE Doc # 1 Filed: 12/26/18 Page 2 of 5 - Page ID # 2

Pro Se I (Rev. 12/16) Complaint for a Civi l Case


                      Defendant No. I
                                 Name                                  Goodwill [ndustries, Inc.
                                 Job or Title       (if known)

                                 Street Address                        4805 N 72nd St,
                                 City and County                       Omaha Douglas
                                 State and Zip Code                    Nebraska 68116
                                                                                         ---
                                 Telephone Number                      ( 402) 341-4609
                                 E-mail Address          (if know n)



                      Defendant No. 2
                                 Name
                                 Job or Title       (if known)

                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address          (if known)



                      Defendant No. 3
                                 Name
                                 Job or Title       (if known)

                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address          (if known)



                      Defendant No. 4
                                 Name
                                 Job or Title       (if known)

                                 Street Address
                                 C ity and County
                                 State and Zip Code
                                 Telephone Number
                                  E-mail Address         (if known)




                                                                                                   Page 2 of 5
                 8:18-cv-00593-RGK-PRSE Doc # 1 Filed: 12/26/18 Page 3 of 5 - Page ID # 3

Pro Se I (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331 , a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U .S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                 [gj Federal question                                D   Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                       Restatement of the Law, Second, Torts, § 652




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      I.        The Plaintiff(s)

                                a.          If the plaintiff is an individual
                                           The plaintiff, (name)                                               , is a citizen of the
                                            State of (name)


                                 b.         If the plaintiff is a corporation
                                            The plaintiff, (nam e)                                             , is incorporated
                                            under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                 (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                 same information for each additional plaintiff.)

                      2.         The Defendant(s)

                                 a.         If the defendant is an individual
                                            The defendant, (name)                                               , is a citizen of
                                            the State of (name)                                              Or is a citizen of
                                             (foreign nation)


                                                                                                                            Page 3 of S
                 8:18-cv-00593-RGK-PRSE Doc # 1 Filed: 12/26/18 Page 4 of 5 - Page ID # 4

Pro Se I (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                        , is incorporated under
                                           the laws of the State of (name)                                        , and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (forei1sn nation)
                                           and has its principal place of business in (name)

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake- is more than $75,000, not counting interest and costs of court, because (explain) :




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, includ ing
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph . Attach add itional pages if needed .
           Invas ion of privacy




IV.        Relief

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claim ing that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages clai med for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.




                                                                                                                        Page 4 of 5
                 8:18-cv-00593-RGK-PRSE Doc # 1 Filed: 12/26/18 Page 5 of 5 - Page ID # 5

Pro Se I (Rev. 12/ 16) Complaint for a Civil Case


          $2,000,000
          Punitive $5,000,000

           Followed by private investigator. Camera. Stalking. Harrassment. [nvasion of privacy. Hate. Obscenities.




V.        Certification and Closing

          Under Federal Rule of Civi l Procedure 11 , by signing below, I certify to the best of my knowledge, information,
          and be! ief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.          For Parties Without an Attorney

                      I agree to provide the Clerk' s Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk ' s Office may result
                      in the dismissal of my case.


                      Date of signing:              12/22/2018


                      Signature of Plaintiff         -~ ',4~•.,,,,11t.-,,,---- - - - - -
                      Printed Name of Plaintiff      Ryan Elliot Fehderau


           B.         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                          Page S of 5
